United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________
Appearances:
Robert E. Bergman, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1931
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 19, 2012 appellant filed an appeal of an August 8, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed as No. 121931.
The Board has reviewed the record and finds that the August 8, 2012 hearing
representative decision does not make adequate findings on the issue presented. Appellant filed
a claim for a pulmonary condition based on asbestos exposure from 1987 to 1991. A June 1,
2004 OWCP decision found that he had not established the factual or medical elements of the
claim.1
The August 8, 2012 decision makes a brief finding that appellant “entered the
employment at issue with an abnormal chest x-ray” and “no physician had addressed” this issue.
The history provided in the decision does not discuss specific medical reports other than an
April 24, 2003 note from Dr. David Kocherla and a computerized tomography scan dated
August 21, 2002.
1

Appellant requested a hearing on June 26, 2004. The notice of hearing was returned to OWCP and appellant
submitted an affidavit that he had never received the notice. A hearing was held on July 2, 2012.

The claim in this case was based on asbestos exposure. There were no factual findings
made as to the allegation. It is not clear whether OWCP has accepted asbestos exposure, and if
so, the nature and extent of such exposure. Appellant made allegations regarding exposure, but
there is no indication that OWCP sought specific information from the employing establishment
as to the exposure.2 Once the factual findings are properly established, the medical evidence of
record may appropriately be reviewed. The hearing representative did not provide factual
findings or a complete review of the medical evidence.
It is well established that a claimant is entitled to a decision with adequate findings of fact
and a statement of reasons.3 The Board finds the August 8, 2012 decision did not make
sufficient findings on the factual and medical evidence, and the case will be remanded to OWCP
for a proper decision with adequate findings on the issues presented. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2012 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Cf., M.S., Docket No. 11-263 (issued September 14, 2011) (OWCP requested evidence from the employing
establishment as to asbestos exposure).
3

5 U.S.C. § 8124 states that OWCP shall determine and make a finding of facts with respect to an award for or
against payment of compensation. 20 C.F.R. § 10.126 states that an OWCP decision shall contains findings of fact
and a statement of reasons. See also Avalon C. Bailey, 56 ECAB 223 (2004).

2

